Detailed Action
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 21, 30, and 36 have been amended. Claims 21-40 are pending and rejected in the application. This application is Final.

Response to Arguments
Applicant Argues 
For example, in the Office Action, Potter is asserted for “partitioning the
cube into a first data partition configured as a cube and a second data partition
configured as a cube .. .” (See Office Action, pp. 5 and 6). In general, Potter
describes “a system for storing data” comprising “one or more member cubes for
storing dimension-based data, and a control cube for accessing the member cubes”
(Potter, Abstract). Potter further describes that “member cubes are created
separately and then pulled together as a larger cube by a control cube” and the larger
cube can be a time-based, or a “TB cube” (Potter, [0023] and [0026]). Potter’s
member cubes are created by first “partition[ing] the data in time” where each
“partition pertains to a well-defined time interval” (Potter, [0037]). Thus, Potter
describes partitioning data into time intervals and building member cubes out of the
partitioned data to then be pulled together into a larger time-based cube.
Examiner Responds:
The Examiner agrees the previous combination of Zhao, Potter, and Huang did not teach the amended limitations “partitioning the cube stored in the cube store into a first data partition configured as a cube and a second data partition configured as a cube, the first data partition configured as a cube corresponding to a first time slot and the second data partition configured as a cube corresponding to a second time slot that represents a smaller amount of time than the first time slot.” Thus, Applicant's 35 USC § 103 arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25, 26, 27, 28, 30, 33, 34, 36, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nambiar et al. Non-Patent Publication (“Performance Characterization and Benchmarking ", February 5, 2014, pp-93-108; hereinafter: Zhao, in IDS dated July 26, 2019) in view of Berger et al. U.S. Patent Publication (2005/0177553; hereinafter: Berger) and further in view of Huang et al. U.S. Patent Publication (2007/0022120; hereinafter: Huang)

Claims 21, 30 and 36
As to claims 21, 30, and 36, a computer system, comprising: 
at least one processor(figure 1, 1.1., Proposed Solution, “cube model with big data store infrastructures to achieve low latency OLAP queries in NoSQL database systems…etc.”, 3.1 Cube Construction; the reference describes using a database system to store cube data.); and 
a machine readable medium not having any transitory signals and storing instructions that, when executed by the at least one processor, cause the computer system to perform operations comprising:
 receiving cube metadata defining dimensions and measure information for a cube(figures 1 and 2, 3 MOLAP System, Implementation, 3.1 Cube Construction; the reference describes an OLAP engine to generate cube schema data (e.g, 3.1 Cube Construction) to put on Hbase tables (e.g., 3.2 Key-Value Storage, “we put the cube data into HBase…etc.”). The cube metadata is dimension and measure data for cube (e.g., 3.2 Key-Value Storage, "we put the cube data into HBase: the Cube's measure data is stored....is composed by different dimensions...etc.").); 
building the cube based on the cube metadata and source data(Figures 3 and 4, 3.3 Cube Building, 3.4 Query Execution, the reference describes building Cubes based on the data stored on the HBase tables (i.e., metadata received from the metadata engine…etc.).); 
storing the cube in a cube store, the cube store configured for access by a query engine(Figures 3 and 4, 3.3 Cube Building, 3.4 Query Execution, the reference describes building Cubes based on the data stored on the HBase tables (i.e., metadata received from the metadata engine…etc.).);

Zhao does not appear to explicitly disclose a machine readable medium not having any transitory signals and storing instructions that, when executed by the at least one processor, cause the computer system to perform operations comprising:
partitioning the cube stored in the cube store into a first data partition configured as a cube and a second data partition configured as a cube, the first data partition configured as a cube corresponding to a first time slot and the second data partition configured as a cube corresponding to a second time slot that represents a smaller amount of time than the first time slot; 
refreshing the first data partition configured as cube by periodically merging cube data in the second data partition configured as a cube with cube data in the first data partition configured as a cube.

However, Berger discloses a machine readable medium not having any transitory signals and storing instructions that, when executed by the at least one processor, cause the computer system to perform operations comprising (paragraph[0025], “As used in this application, the terms "component" and "system" are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer…etc.”):
partitioning the cube stored in the cube store into a first data partition configured as a cube and a second data partition configured as a cube (paragraph[0027], “Data aggregation or pre-calculation can include dividing or separating data into optimal partitions and ordering the partitioned data. According to one aspect of the subject invention data can be separated into partitions in a distinct count data cube…etc.”), the first data partition configured as a cube corresponding to a first time slot and the second data partition configured as a cube corresponding to a second time slot that represents a smaller amount of time than the first time slot (paragraph[0037], “To facilitate optimized execution, distinct count measures can be pre-aggregated into partitions and stored in their own data cube, for instance. System 500 includes a client or client system 120, an interface component 510 and a data store 130. A client or client system 120 can utilize interface component 510 to interact with data stored on the data store 130. In particular, partition component 512 of interface component 410 can be utilized by an individual or entity to partition data. Thus, partition component 512 provides a mechanism for a database administrator, for instance, to set up partitions in accordance with the particular data to be analyzed and the typical queries that are made on that data. For example, if the data is sales data (e.g., sales cube) for a company, it is known that users like to query the data to determine such things as the number of distinct customers purchasing their product during a given period. Typically, the period of interest for sales data is one or more years. Accordingly, a database administrator can generate partitions corresponding to sales years such as 1999, 2000, 2002, 2003….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Zhao with the teachings of Berger to provide partitions divided in time which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Zhao with the teachings of Berger to have an optimized system and method for performing distinct count functionality, especially with respect to large databases (Berger: paragraph[0005]). 

The combination of Zhao and Berger do not appear to explicitly disclose refreshing the first data partition configured as cube by periodically merging cube data in the second data partition configured as a cube with cube data in the first data partition configured as a cube.

However, Huang discloses refreshing the first data partition configured as cube by periodically merging cube data in the second data partition configured as a cube with cube data in the first data partition configured as a cube (paragraph[0070], “if no changes have been made to local cube 226 since the last time local cube 226 was incrementally updated or refreshed, then either an incremental update may be made to local cube 226 or a full refresh of the local cube may be performed. If changes have been made to the local cube 226 since the last incremental update or full refresh…etc.”, the reference describes incrementally updating (i.e., merging cube data) the data (i.e., first data partition) of the multi-dimensional with the changes made to the local cube data (i.e., second data partition).). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Zhao with the teachings of Berger and Huang to provide updated partitions in a multidimensional data cube process which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Zhao with the teachings of Berger and Huang to preform multi-dimensional calculations using reporting tools (Huang: paragraph[0004]).

Claim 23
As to claim 23, the combination of Zhao, Berger, and Huang discloses all the elements in claim 36, as noted above, and Huang further disclose wherein the cube is serves as a cache (paragraph[0007], “a copy of at least a portion of the multi-dimensional database (i.e., a local cube) may be cached locally on the user's user device…etc.”).

Claim 25
As to claim 25, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, and Zhao further disclose comprising creating one or more HBase tables based on the cube metadata (figures 1 and 2, 3 MOLAP System, Implementation, 3.1 Cube Construction; the reference describes an OLAP engine to generate cube schema data (e.g, 3.1 Cube Construction) to put on Hbase tables (e.g., 3.2 Key-Value Storage, “we put the cube data into HBase…etc.”). The cube metadata is dimension and measure data for cube (e.g., 3.2 Key-Value Storage, "we put the cube data into HBase: the Cube's measure data is stored....is composed by different dimensions...etc.").).

Claim 26
As to claim 26, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, and Huang further disclose wherein the cube is an Online Analytical Processing (OLAP) cube (paragraph[0040], “multi-dimensional database systems (i.e., OLAPs)…etc.”).

Claims 27 and 40
As to claims 27 and 40, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, and Zhao further disclose wherein the measure information includes any one of a sum, a count, a max, or a min function(figures 1 and 2, 3 MOLAP System, Implementation, 3.1 Cube Construction; the reference describes an OLAP engine to generate cube schema data (e.g, 3.1 Cube Construction) to put on Hbase tables (e.g., 3.2 Key-Value Storage, “we put the cube data into HBase…etc.”). The cube metadata is dimension and measure data for cube (e.g., 3.2 Key-Value Storage, "we put the cube data into HBase: the Cube's measure data is stored....is composed by different dimensions...etc.").).



Claims 28 and 34
As to claims 28 and 34, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, and Huang further disclose wherein the cube store comprises a column- oriented database (paragraph[0009], “For example, a user may make a change to a first cell of a spreadsheet application (e.g., Microsoft.RTM. Excel), the resulting database operations may be performed locally, and the affected cells within the spreadsheet may be updated in the user interface display presented to the user…etc.”).

Claim 33
As to claim 33, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, and Zhao further disclose comprising wherein the operations further comprise creating one or more HBase tables based on the cube metadata (figures 1 and 2, 3 MOLAP System, Implementation, 3.1 Cube Construction; the reference describes an OLAP engine to generate cube schema data (e.g, 3.1 Cube Construction) to put on Hbase tables (e.g., 3.2 Key-Value Storage, “we put the cube data into HBase…etc.”). The cube metadata is dimension and measure data for cube (e.g., 3.2 Key-Value Storage, "we put the cube data into HBase: the Cube's measure data is stored....is composed by different dimensions...etc.").). 

Claim 38
As to claim 38, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, and Zhao further disclose wherein the cube is an Online Analytical Processing (OLAP) cube (figures 1 and 2, 3 MOLAP System, Implementation, 3.1 Cube Construction; the reference describes an OLAP engine to generate cube schema data (e.g, 3.1 Cube Construction)  . 

Claims 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nambiar et al. Non-Patent Publication (“Performance Characterization and Benchmarking ", February 5, 2014, pp-93-108; hereinafter: Zhao, in IDS dated July 26, 2019) in view of Berger et al. U.S. Patent Publication (2005/0177553; hereinafter: Berger) and further in view of Huang et al. U.S. Patent Publication (2007/0022120; hereinafter: Huang) and further in view of Roussopoulos et al. U.S. Patent Publication (2003/0126143; hereinafter: Roussopoulos)

Claims 29 and 35
As to claims 29 and 35, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, but do not appear to explicitly disclose wherein the cube data is stored in a distributed database, and wherein the query engine is configured to query the cube data using Structured Query Language (SQL) queries.

However, Roussopoulos discloses wherein the cube data is stored in a distributed database, and wherein the query engine is configured to query the cube data using Structured Query Language (SQL) queries (paragraph[0134], “In SQL queries, the coordinates are typically specified in the WHERE clause…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Zhao with the teachings of Berger, Huang, and Roussopoulos to provide SQL for querying which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Zhao with the teachings of Berger, Huang, and Roussopoulos to drill down on data for providing intelligent decision support (Roussopoulos: paragraph[0003]).

Claims 22, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nambiar et al. Non-Patent Publication (“Performance Characterization and Benchmarking ", February 5, 2014, pp-93-108; hereinafter: Zhao, in IDS dated July 26, 2019) in view of Berger et al. U.S. Patent Publication (2005/0177553; hereinafter: Berger) and further in view of Huang et al. U.S. Patent Publication (2007/0022120; hereinafter: Huang) and further in view of Wagner U.S. Patent Publication (2010/0250412; hereinafter: Wagner)

Claims 22, 31, and 37
As to claim 22, 21, and 37, the combination of Zhao, Berger, and Huang discloses all the elements in claim 36, as noted above, but do not appear to explicitly disclose wherein the operations further comprise: accessing query history; and automatically identifying the cube metadata based on the query history.

However, Wagner discloses wherein the operations further comprise: accessing query history; and automatically identifying the cube metadata based on the query history (paragraph[0064], “the time and the additional time are part of an event history for the data, the event history including a history of modifications made to the data. Additionally, in some example embodiments, the OLAP cube includes dimensions that include at least one of an entity dimension, an account dimension, or a jurisdiction dimension…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Zhao with the teachings of Berger, Huang, and Wagner to have a query search history which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Zhao with the teachings of Berger, Huang, and Wagner to quickly perform tax calculations (paragraph[0005]). 

Claims 24, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nambiar et al. Non-Patent Publication (“Performance Characterization and Benchmarking ", February 5, 2014, pp-93-108; hereinafter: Zhao, in IDS dated July 26, 2019) in view of Berger et al. U.S. Patent Publication (2005/0177553; hereinafter: Berger) and further in view of Huang et al. U.S. Patent Publication (2007/0022120; hereinafter: Huang) and further in view of Haque et al Non-Patent Publication (“A MapReduce Approach to NoSQL RDF Databases”, 2013; hereinafter: Haque, in IDS dated July 26, 2019)



Claims 24, 32, and 39
As to claim 24, 32, and 39, the combination of Zhao, Berger, and Huang discloses all the elements in claim 30, as noted above, but do not appear to explicitly disclose wherein building the cube based on the cube metadata and the source data comprises transforming source Hadoop Distributed File System (HDFS) files to HFiles for storage in the cube store.

However, Haque does not appear to explicitly disclose wherein building the cube based on the cube metadata and the source data comprises transforming source Hadoop Distributed File System (HDFS) files to HFiles for storage in the cube store. (Figures 2A-2F, column 11, lines 38-57, “the computing nodes 218 may be the same as or distinct from the computing nodes 208…each computing node 218 has been assigned one or more combinations of dimension category values….etc.” The reference describes each node (i.e. first or second MapReduce Job) being responsible for reducing a corresponding cube dimension.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Zhao with the teachings of Huang, Berger, and Haque to transform HDFS files into HFiles which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Zhao with the teachings of Huang, Berger, and Haque to efficiently to transform HDFS files into HFiles.





Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
January 6, 2022